DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/919,284 filed on Dec. 20, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Examiner could not locate the supports for the limitations of the claims 5-6 from the above identified provisional applications, therefore claims 5-6 are not entitled to the benefit of the identified provisional applications.  If it is not true, Examiner respectful request Applicant to locate the supporting material from the above identified .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10772108 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application 16/997185 and U.S. Patent No. US 10772108 B2 claim “selecting a system timing indicator to be included into a D2D synchronization signal (D2DSS) for synchronization of D2D communication, from among a first indicator and a second indicator, wherein the first indicator indicates that the D2DSS is derived from a base station or derived from another D2D UE being in coverage of the base station, and the second indicator indicates that the D2DSS is derived from another D2D UE being out of coverage of the base station; transmitting the D2DSS including the selected .

current application 16/997185
claim 1
U.S. Patent No. US 10772108 B2
Claim 1
1. A method performed at a device-to-device user equipment (D2D UE), the method comprising: selecting a system timing indicator to be included into a D2D synchronization signal (D2DSS) for synchronization of D2D communication, from among a first indicator and a second indicator, wherein the first indicator indicates that the D2DSS is derived from a base station or derived from another D2D UE being in coverage of the base station, and the second indicator indicates that the D2DSS is derived from another D2D UE being out of coverage of the base station; and transmitting the D2DSS including the selected system timing indicator.
1. A method performed at a device-to-device user equipment (D2D UE), the method comprising: selecting a system timing indicator to be included into a D2D synchronization signal (D2DSS) for synchronization of D2D communication, from among a first indicator and a second indicator, wherein the first indicator indicates that the D2DSS is derived from a base station or derived from another D2D UE being in coverage of the base station, and the second indicator indicates that the D2DSS is derived from another D2D UE being out of coverage of the base station; transmitting the D2DSS including the selected system timing indicator; determining whether the D2D UE is in coverage of the base station; and transmitting a coverage indicator indicating whether the D2D UE is in coverage of the base station. 
Claim 2
Claim 2
2. The method according to claim 1, wherein the selecting comprises selecting the system timing indicator from among the first indicator, the second indicator, and a third indicator, and the third indicator indicates that the D2DSS is derived autonomously by the D2D UE.
    2. The method according to claim 1, wherein the selecting comprises selecting the system timing indicator from among the first indicator, the second indicator, and a third indicator, and the third indicator indicates that the D2DSS is derived autonomously by the D2D UE. 
Claim 3
Claim 3
3. A device-to-device user equipment (D2D UE), comprising: a controller configured to select a system timing indicator to be included into a D2D 


Claim 4
4. The D2D UE according to claim 3, wherein the controller selects the system timing indicator from among the first indicator, the second indicator, and a third indicator, and the third indicator indicates that the D2DSS is derived autonomously by the D2D UE.
    4. The D2D UE according to claim 3, wherein the controller selects the system timing indicator from among the first indicator, the second indicator, and a third indicator, and the third indicator indicates that the D2DSS is derived autonomously by the D2D UE. 
Claim 5
Claim 5
5. The method according to claim 1, wherein the system timing indicator comprises a two bit flag.
    5. The method according to claim 1, wherein the system timing indicator comprises a two bit flag. 
Claim 6
Claim 6
6. The D2D UE according to claim 3, wherein the system timing indicator comprises a two bit flag.
    6. The D2D UE according to claim 3, wherein the system timing indicator comprises a two bit flag.
Claim 7
Claim 3
7. An apparatus for controlling a device-to-device user equipment (D2D UE), the apparatus comprising: a processor configured to select a system timing indicator to be included into a D2D synchronization signal (D2DSS) for synchronization of D2D communication, 
.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sartori et al. US 20170367136 A1, hereinafter Sartori with priority to US Provisional Application 61/822,119 filed on 2013-05-10, hereinafter Sartori’119.
Regarding claim 1, Sartori teaches a method performed at a device-to-device user equipment (D2D UE) (Sartori: para. [0004-0008]), the method comprising:
selecting a system timing indicator to be included into a D2D synchronization signal (D2DSS) for synchronization of D2D communication, from among a first indicator and a (Sartori: para. [0040] FIG. 11 shows a state machine 1000 that describes how a device transitions among the three types of coverage: in-network 1010, extended-network 1030, and out-of-coverage 1020. A device can follow rules for cell search to determine whether it is in-network coverage and thus can transition from state 1020 to state 1010. Fig. 1-2; Sartori’119: para. [0051] and Fig. 1-2 and 11),
wherein the first indicator indicates that the D2DSS is derived from a base station or derived from another D2D UE being in coverage of the base station (Sartori: claim 2 - the discovery signal comprising a synchronization signal indicating whether the second UE is synchronized with a base station and an in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of the base station. And para. [0042] and an added bit/flag to indicate the IC/OOC discovery process; Sartori’119: para. [0029-0034]), and
the second indicator indicates that the D2DSS is derived from another D2D UE being out of coverage of the base station (Sartori: claim 2 - the discovery signal comprising a synchronization signal indicating whether the second UE is synchronized with a base station and an in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of the base station. And para. [0042] and an added bit/flag to indicate the IC/OOC discovery process; Sartori’119: para. [0029-0034]); and
transmitting the D2DSS including the selected system timing indicator (Sartori: claim 2 - the discovery signal comprising a synchronization signal indicating whether the second UE is synchronized with a base station and an in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of the base station. And para. [0036] To determine a master in scenario 1 above, D1 transmits a signal that identifies D1 as either already a master or an IC device; Sartori’119: para. [0029-0034]).

Regarding claim 2, Sartori teaches the method according to claim 1, wherein the selecting comprises selecting the system timing indicator from among the first indicator, the second indicator (Sartori: claim 2 - the discovery signal comprising a synchronization signal indicating whether the second UE is synchronized with a base station and an in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of the base station; Sartori’119: para. [0029-0034]), and a third indicator, and the third indicator indicates that (Sartori: para. [0043] In addition to the discovery signal, D1 may also include (transmit) additional information, such as D1 ID, the Public Land Mobile Network (PLMN), the eNB ID, and/or other relevant information. In step 50 above, the master device may not need to indicate itself as being IC. The device can also include other information, such as the number of hops (hop count) to the network. For example, a UE may find it beneficial to associate with a master with the lowest number of hops. Further, it is possible that the method 100 may trigger several potential masters, which can be solved in various ways. For example, if step 30 is included, the eNB is in control to determine which device will act as the single master. If step 30 is not present, simple resolution rules can be put in place to resolve conflicts, such as having the D2 select the device from which it receives the first response as master, or select the one with the lowest device ID, best power, and/or other suitable criteria. In order to ensure robustness, D2 may be required to send an acknowledgement to avoid two devices mistakenly acting as masters; Sartori’119: para. [0035]) the D2DSS is derived autonomously by the D2D UE (Sartori: para. [0048] the potential master transmits and the potential slave listens. This approach may be more practical in that if the potential slave cannot find any potential master (network included), then the device can simply self-configure as a potential master (stand-alone, which corresponds to autonomously by the D2D UE), and start sending out discovery signals; Sartori’119: para. [0040]).

Regarding claims 3-4, Sartori teaches a device-to-device user equipment (D2D UE) (Sartori: para. [0004-0008]), comprising: a controller; and a transmitter (Sartori: para. [0063] and FIG. 14 is a UE or other network devices may contain multiple processing units, processors, memories, transmitters, receivers, etc; Sartori’119: para. [0060] and Fig. 14) and Sartori disclose all the limitations as discussed in the rejection of claims 1-2, and therefore apparatus claims 3-4 are rejected using the same rationales.

Regarding claim 7, Sartori teaches an apparatus for controlling a device-to-device user equipment (D2D UE) (Sartori: para. [0004-0008]), the apparatus comprising: a controller; and a transmitter (Sartori: para. [0063] and FIG. 14 is a UE or other network devices may contain multiple processing units, processors, memories, transmitters, receivers, etc; Sartori’119: para. [0060] and Fig. 14) and Sartori .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori in view of Li et al. US 20150264588 A1 (Provisional application No. 61/953,436, filed on Mar. 14, 2014, hereinafter Prov’436), hereinafter Li.
Regarding claim 5, Sartori teaches the method according to claim 1, wherein the system timing indicator (Sartori: claim 2 - the discovery signal comprising a synchronization signal indicating whether the second UE is synchronized with a base station and an in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of the base station. And para. [0036] To determine a master in scenario 1 above, D1 transmits a signal that identifies D1 as either already a master or an IC device; Sartori’119: para. [0029-0034]) comprises a bit flag (Sartori: claim 2 - the discovery signal comprising a synchronization signal indicating whether the second UE is synchronized with a base station and an in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of the base station. And para. [0042] and an added bit/flag to indicate the IC/OOC discovery process; Sartori’119: para. [0029-0034]). 
It is noted that Sartori does not explicitly disclose: wherein the indicator comprises a two bit flag. 
However, Li from the same or similar fields of endeavor teaches the use of: wherein the indicator comprises a two bit flag (Li: para. [0137] when the D2DSS indicates the sync source type is an eNB or a UE, the PD2DSCH includes a 2-bit field; Prov’436: Pages 16 last paragraph to 17 first paragraph). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Li in the method of Sartori. One of ordinary skill in the art would be motivated to do so for provide a system and method to inform a D2D UE of information that the D2D UE can utilize to determine the prioritization of the network nodes to which it can synchronize (Li: para. [0082]).

Regarding claim 6, Sartori and Li discloses all the limitations as discussed in the rejection of claim 5 and therefore apparatus claim 6 are rejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468